Citation Nr: 0726199	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating, 
effective from November 26, 2002.  In an August 2005 rating 
action, the RO denied a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  

In written correspondence received in May 2007, the veteran's 
representative submitted an informal claim for post traumatic 
stress disorder (PTSD).  It does not appear that the RO has 
begun to develop this claim for adjudication.  Thus, the 
matter is referred to the RO for consideration.


FINDINGS OF FACT

1.  Diabetes mellitus is currently treated and controlled 
with insulin, an American Diabetic Association diet, and oral 
hypoglycemic medication.

2.  The persuasive evidence of record does not demonstrate 
the veteran to be unemployable as a result of his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 3.321, 4.119, Diagnostic Code 
7913 (2006).

2.  The veteran's service-connected disabilities do not 
render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided in letters from the RO to the veteran 
dated in October 2004, March 2005, March 2006 and July 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  


Increased Rating

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  



791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006)

The veteran avers that his diabetes mellitus warrants the 
assignment of an initial rating of 40 percent, and contends 
that he requires insulin, a restricted diet and regulated 
activities. The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.


Factual Background

The evidence in this case consists of VA and non-VA medical 
treatment records and several VA examinations conducted 
throughout the course of this appeal.  Private medical 
records from Trinitas Hospital, dated from May 2002 to July 
2002 were reviewed, and relate to ongoing care for foot 
problems.  In written correspondence dated in January 2004, a 
private physician C. G. C., M.D. stated that the veteran had 
been his patient since 1993 and that the veteran's blood 
sugar was poorly controlled.  His medications included 
Humulin N and regular insulin.  He also indicated that the 
veteran had diabetic neuropathy.

The veteran underwent a VA examination in February 2004.  His 
claims file was not reviewed at this time.  The veteran 
reported that he had not sought treatment for his diabetes 
mellitus until 1993.  In 1993 he had a hypoglycemic attack, 
for which he required hospitalization.  Since then, the 
veteran stated, he had been treated with insulin.  The 
veteran reported that he was currently on Insulin Humulin N, 
40 units in the morning and at night; and Regular insulin 10 
units, also in the morning and at night.  He denied any 
significant weight change.  The veteran indicated that he had 
a foot problem in 2002 secondary to his work boots and could 
not wear work boots anymore.  The veteran was followed-up by 
his diabetic care provider once a month.  He denied numbness 
or tingling in his extremities, and had no complaint of 
polyuria or polydipsia secondary to his diabetes.  Upon 
physical examination, the veteran weighed 220 pounds (lbs).  
Peripheral pulses were normal and sensation was intact.  It 
was noted that the veteran was able to perform all activities 
of daily living.  

The veteran underwent a VA neurological examination in June 
2004, where he complained of tingling, numbness, and 
paresthesias mostly of the lower extremities and feet, 
intermittently for several years.  The examiner provided a 
diagnosis of mild peripheral neuropathy of both upper 
extremities and moderate peripheral neuropathy of both lower 
extremities.  

Private medical records from the Rahway Hospital, dated in 
September 2004, show the veteran complained of swelling and 
pain in both feet.  The physical assessment revealed multiple 
ulcerations, ultimately diagnosed as cellulitis.  The record 
of past history indicated that the veteran controlled his 
diabetes only with insulin.  His weight was recorded as 210 
pounds.  Additional private medical records from B.A.M., 
D.P.M., dated between September and October 2004, show 
continued treatment for ulcerations of the veteran's 
bilateral feet with condition improved at last visit.

The veteran underwent an additional VA examination for his 
diabetes mellitus in June 2005.  At this examination the 
veteran complained of urinary problems including increased 
frequency, urinary urgency, and occasional urgency 
incontinence.  Other symptoms noted were numbness in the legs 
and feet, with pain in the toes at night.  The physician 
noted that the veteran was currently on insulin.  Upon 
physical examination, the veteran appeared well nourished.  
His weight was 218 pounds.  He walked with a limp due to 
persistent throbbing pain in the left heel.  The diagnostic 
assessment included diabetes, on insulin; diabetic 
neuropathy; erectile dysfunction secondary to diabetes, 
neuropathy, and general illness; polydipsia, polyuria, lower 
urinary tract symptoms, frequency, urge incontinence 
secondary to diabetes medications, polydipsia, and polyuria.

VA outpatient treatment records dated from May 2004 to March 
2007 reflect recurrent treatment for integument and 
ulcerations on the bottom of the veteran's feet, which had 
initial onset in October 2004 and were healed by May 2005.  
The records also show use of daily use of Humulin R Insulin 
and Insulin Humulin N, both morning and night.  The veteran 
consistently denied any weight change, appetite change, or 
fatigue.  Records of note include an October 2004 note shows 
there were no signs or symptoms of hypoglycemia or 
hyperglycemia.  The veteran reported that he did not exercise 
regularly.  He was referred for a diabetes self-management 
class, where he was instructed to incorporate physical 
activities into his lifestyle.  Also a December 2004 clinical 
revealed no finding of diabetic neuropathy upon clinical 
observation.  In May 2005, the veteran was counseled about 
the importance of exercise for a minimum of 20 minutes at 
least three times a week.  A VA record dated in December 
2005, which shows that the veteran received a prescription 
for a diet based upon the American Diabetic Association (ADA) 
guidelines.  He was also instructed to exercise three times 
per week for 30 minutes each session, as tolerated.  Another 
record dated in January 2006 reveals that the veteran began 
using oral hypoglycemic medication (Metaforamin 500 mg) at 
this time.  Additional records reflect continued use of 
insulin for the diabetes mellitus, as well as treatment for 
several non service-connected disabilities.  

The veteran underwent a VA examination in December 2005 to 
evaluate the severity of his diabetes mellitus.  His claims 
file and medical records were reviewed at this time.  The 
veteran was noted to only be on insulin therapy and was 
followed by his primary care doctor once a month for diabetes 
management.  The veteran reported one incident of 
hypoglycemia in June 2004, during which he passed out; but 
denied any recent hypoglycemia or any hospitalizations for 
ketosis.  The examiner noted that the veteran had chronic 
numbness in his hands and feet and described paresthesias in 
both feet.  He had no history of recurrent fungal infections, 
although there was a history of wound infections of both feet 
being followed by the VA podiatry clinic for regular wound 
dressing changes.  The examiner also noted that the veteran 
was diagnosed with a cataract in December 2005, but there was 
no evidence of diabetic retinopathy upon eye examination.  
The veteran had gained 5 pounds (lbs) over the past six 
months.  He denied avoiding strenuous activity to prevent 
hypoglycemia.  The examiner provided diagnoses of diabetes 
mellitus type 2, not well controlled at this time.  She also 
stated that the veteran had no instability of blood sugars to 
warrant the avoidance of strenuous activities.  

At the veteran's December 2005 VA neurological examination, 
he complained of two to three year intermittent history of 
tingling, numbness, and paresthesias of both legs and feet 
intermittently.  The veteran also complained of numbness of 
the hands distally on the fingertips in the last 1 1/2 years.  
Following a clinical evaluation, the examiner provided the 
diagnosis of peripheral neuropathy of both lower and upper 
extremities.

The veteran underwent a VA podiatric examination, also in 
December 2005.  His claims file and medical records were 
reviewed.  The veteran reported having ulcers and calluses on 
his feet.  The ulcers were reported to have occurred due to 
daily activity.  The veteran also reported significant loss 
of feeling and pain in both of his feet.  Upon observation, 
the veteran walked with a limp, but without any type of 
assistance.  He stated that he had a problem with steps and 
must ascend and descend very slowly, holding onto the rails.  
The orthopedic shoe worn by the veteran was observed to have 
abnormal center wear.  The veteran reportedly wore it daily 
to avoid having pressure on his toenail, tops of his toes, 
and bottom of his foot.  

The examiner noted that the service-connected diabetes 
mellitus had affected the veteran's feeling in his feet, 
which led to the ulcerations in his feet.  The veteran 
developed calluses in the same area of the ulcers, and these 
calluses were formed by abnormal pressures and increased 
pressure to the veteran's foot.  The veteran also had 
significant deformities of all of his toes and also a very 
high arched foot, which was also putting an increased 
pressure on the ball of the foot.  The calluses were very 
firm and well-concise, but with the veteran's hyperkeratosis 
on the balls of the feet there are extra pressures there.  
The examiner further indicated that the veteran really did 
not walk any long distance because of the limp in his foot 
and the loss of feeling.  The loss of feeling caused the 
veteran to feel off-balance and a little unsteady on his 
feet.

At a January 2006 VA eye examination, the veteran reported 
blurred distance vision.  He denied any other ocular history 
or visual complaints including diplopia.  Following a 
clinical evaluation and review of the veteran's claims file, 
the examiner provided a diagnosis of diabetes mellitus 
without retinopathy and refractive error.  It was noted that 
the veteran's vision should not affect his ability to perform 
ordinary activities.

Analysis

Based upon the cumulative evidence, the Board finds that an 
initial disability rating in excess of 20 percent is not 
warranted.  The veteran's diabetes mellitus was initially 
evaluated as 20 percent disabling because he required 
insulin.  In order to warrant the next higher rating of 40 
percent, the medical evidence must show that the veteran is 
required to use insulin, and adhere to dietary restrictions 
and regulate his activities.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  Absent these findings, a higher 
initial disability rating is not warranted.  

The current medical evidence shows that in addition to 
requiring daily injections of insulin, the veteran currently 
takes oral hyperglycemic medication, and has been instructed 
to adhere to an ADA diet in an attempt to control his 
diabetes mellitus.  However, at no time during the appeal 
period was the veteran required to regulate his activities in 
connection with controlling his diabetes.  In fact, he has 
been encouraged to exercise (as tolerated) to promote weight 
loss.  The veteran averred on his May 2004 substantive appeal 
form that his activities were regulated because he could not 
do strenuous occupational and recreational activities.  
However, similar objective findings are not reflected in the 
cumulative outpatient medical records.  In addition, a VA 
examiner specifically stated in December 2005 that the 
veteran does not have instability of his blood sugars to 
warrant avoidance of strenuous activities.  Thus, as the 
veteran's diabetes mellitus does not manifest with the 
criteria necessary for a 40 percent disability evaluation, 
the Board finds that a higher initial disability rating is 
not warranted.  

The Board also notes that the evidence does not warrant 
ratings in excess of 40 percent.  This is because in addition 
to not requiring regulation of activities, there also is no 
evidence of episodes of ketoacidosis or hypoglycemia 
requiring one or more hospitalizations per year, or twice a 
month visits to a diabetic health care provider, as required 
by the applicable diagnostic rating criteria.  The veteran 
was seeing his primary care doctor for diabetic care and 
management only once a month.  Furthermore, the cumulative 
medical findings are negative for evidence of any progressive 
loss of weight or strength.  Although the veteran reported 
that he had one episode of hypoglycemia in June 2004, during 
his December 2005 VA examination, there is no notation of 
this episode or of any associated hospitalization reflected 
in the treatment records.

Due consideration has been given to the provisions of 38 
C.F.R. § 4.7, and a higher evaluation is not warranted for 
any portion of the time period under consideration. The Board 
has also considered staged ratings, under Fenderson v. West, 
12 Vet. App. 119 (1999), but concludes that they are not 
warranted.

The veteran's secondary disabilities of diabetic peripheral 
neuropathy, ulcerations of the feet have been separately 
rated, pursuant to Note 1 of Diagnostic Code 7913.  The Board 
finds that the disability is not so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards at any time during the pendency of the 
initial evaluation period. 38 C.F.R. § 3.321(b)(1). In this 
regard, the Board notes that the veteran's diabetes mellitus 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with his employment.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

TDIU

Law and Regulations

A will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent. " Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).


Factual Background and Analysis

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected 
disabilities.  In addition to the 20 percent rating for 
diabetes mellitus addressed above, service connection has 
been established for peripheral neuropathy of the right lower 
extremity (40 percent); peripheral neuropathy of the left 
lower extremity (40 percent); peripheral neuropathy of the 
upper right extremity (40 percent); peripheral neuropathy of 
the upper left extremity (40 percent); ulcers of the right 
foot with onychomycosis (0 percent); and ulcers of the left 
foot with onychomycosis (0 percent).  The veteran's combined 
service-connected disability rating is 90 percent, with 
consideration of the bilateral factor of 8.2 percent for his 
peripheral neuropathy of both lower and upper extremities.  
See 38 C.F.R. § 4.25 (2006).  Aside from his service-
connected disabilities, the veteran has been diagnosed with 
schizophrenic reaction, but is not service connected for this 
disorder.

The schedular rating criteria for TDIU consideration under 38 
C.F.R. § 4.16(a) are met; however, the persuasive evidence 
shows the veteran's service-connected disabilities alone are 
not so disabling as to render him unemployable.  The veteran 
has been unemployed since 1973.  He last worked in the field 
of refrigeration.  The opinions of the VA examiners who 
reviewed the veteran's claims folder and his medical records 
in December 2005 reveal that the veteran's service-connected 
disability of diabetes mellitus, diabetic peripheral 
neuropathy of both the upper and lower bilateral extremities, 
and ulceration of the feet do not render him unemployable.  

The examiner who provided a genitourinary examination of the 
veteran, indicated that the veteran's diabetes mellitus did 
not warrant the avoidance of strenuous activities because he 
does not experience instability of his blood sugars.  
Therefore, the veteran was employable for sedentary 
employment.  In a similar fashion, the VA examiner who 
provided the neurological examination of the diabetic 
neuropathy noted that the veteran's current peripheral 
neuropathy symptoms, were reportedly aggravated during 
walking and standing (but mostly during activities) and will 
to some extent affect his physical employment status.  
However, the veteran would have no problem with a sedentary 
employment status.  Finally, the examiner who provided a 
podiatric examination of the veteran in relation to his 
ulcerated feet, assessed that the veteran's sedentary 
activity and employment would not be affected by his feet.

The veteran is shown to have other non service-connected 
physical and mental disabilities which cause significant 
impairment to the veteran.  However, there is no probative 
evidence demonstrating the veteran is unable to perform 
sedentary employment, as opposed to physical employment.  
Therefore, his claim for entitlement to TDIU must be denied. 


ORDER


Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


